Citation Nr: 1818567	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as shell shock.

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder.

3.  Entitlement to service connection for loss of lung.

4.  Entitlement to service connection for ventral hernia.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from June 1960 to September 1966.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant filed a timely Notice of Disagreement (NOD), received in July 2011.  A Statement of the Case (SOC) was issued in March 2014.  A timely substantive appeal was received in May 2014.

The appellant's October 2017 request for a Board hearing by videoconference was denied because five Board hearings had previously been scheduled in the past year which the appellant had cancelled or postponed.  The appellant and his representative were informed of such in a January 2018 letter and afforded 30 additional days to provide additional evidence or argument.  However, nothing has been received from the appellant or his representative to date. 

The Board has recharacterized the claim of entitlement to service connection for anxiety disorder as an acquired psychiatric disorder other than PTSD, to include anxiety disorder.  Given the appellant's assertions, the evidence of record, and the outcome below, no prejudice to the appellant has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder, tinnitus, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO denied service connection for PTSD, to include shell shock.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final May 2009 rating decision denying service connection for PTSD, to include shell shock, relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for PTSD, to include shell shock.

3.  The most probative evidence establishes that the appellant does not have a disability manifested by loss of a lung which is causally related to or was incurred in active service.

4.  The most probative evidence establishes that the appellant does not have a ventral hernia which is causally related to or was incurred in active service.

5.  The most probative evidence establishes that the appellant does not have vertigo which is causally related to or was incurred in active service, or may be presumed to have been incurred in active service.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying the claim of service connection for PTSD, to include shell shock, is final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for PTSD, to include shell shock.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for loss of lung have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for entitlement to service connection for ventral hernia have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  The criteria for entitlement to service connection for vertigo have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

In a May 2009 rating decision, the RO denied service connection for PTSD, claimed as shell shock, because there was no in-service stressor and because there was no current diagnosis of a psychiatric disorder.  He was informed of the decision and his appellate rights in a June 2009 letter, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  Thus, the determination is final.  The Board observes that the appellant filed a new claim of service connection for PTSD, received in March 2010; however, there is no indication, nor is it contended, that such was meant as an NOD.  Rather, in the claim, the appellant stated "I want to apply for [service connection] for:  PTSD."  In addition, no additional evidence was received in connection with that claim.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in May 2009.  That evidence includes the appellant's statement, received in July 2011, that he saw men die from cannon accidents and misfires.

This evidence is new, as the evidence before the RO at the time of its May 2009 determination did not include such a statement describing an in-service stressor or event regarding cannon accidents and misfires.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied, in part, because there was no in-service stressor or event, injury, or disease.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and triggers VA's duty to provide a medical examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination should be provided).  

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim for service connection for PTSD, claimed as shell shock, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

IV.  Service Connection

	A.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and other organic diseases of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Loss of lung and ventral hernia are not qualifying chronic disabilities for the purposes of these provisions.

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

	B.  Loss of Lung

Initially, the Board observes that service connection for chronic airway obstruction, claimed as lung condition, was denied in a September 2006 rating decision.  The RO denied reopening such claim in a May 2009 rating decision because the evidence received was not new and material.  However, the instant claim before the Board is service connection for loss of lung.  Thus, such is a separate claim of service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim of service connection for a different diagnosis is not subject to the requirement to reopen, even where the claimant reports the same symptoms as in a previously finally denied claim of service connection).

Service treatment records are negative for loss of lung.  The September 1966 separation examination report found that lungs and chest were normal.

A February 2006 clinical note states that the appellant expressed concern about being exposed to liquid gas while on active duty.

There is no competent medical evidence that the appellant has experienced loss of lung during the period on appeal.  Rather, medical records are negative for lobectomy or other loss of lung.  A September 2009 X-ray revealed that two lungs were present in the appellant.

Aside from the appellant's conclusory statement that he experienced the loss of a lung in his claim of service connection, he has not reported undergoing lobectomy or losing a lung in any other fashion, nor has he offered any competent medical evidence showing such.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	C.  Ventral Hernia

Initially, the Board observes that service connection for inguinal hernia, claimed as groin condition, was denied in a September 2006 rating decision.  However, the instant claim before the Board is service connection for ventral hernia.  Thus, such is a separate claim of service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a claim of service connection for a different diagnosis is not subject to the requirement to reopen, even where the claimant reports the same symptoms as in a previously finally denied claim of service connection).

Service treatment records are negative for complaints, observations, diagnoses, or treatments regarding hernias.  The appellant's September 1966 separation examination was negative for hernia.  The examination report states that abdomen and viscera, including examination for the presence of a hernia, was normal.  

Aside from the appellant's conclusory statement that he has a ventral hernia in his claim of service connection, there is no evidence, lay or otherwise, that such exists.  He has also not reported an in-service event, injury, or disease related to such.

A May 2008 clinical note states that the appellant complained of chronic groin pain, status post 1999 large inguinal hernia repair.  The appellant's July 2010 VA Medical Problem List includes inguinal hernia, without mention of obstruction or gangrene.  However, as explained above, service connection for inguinal hernia has been denied and the instant claim is for a ventral hernia.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).


	D.  Vertigo

The appellant contends that he developed vertigo as a result of his active service.

In a July 1963 Report of Medical History, the appellant endorsed dizziness or fainting spells.  The clinician noted infrequent dizziness or headaches.  The July 1963 Report of Medical History, however, was normal in all pertinent respects, including neurologic examination.  It was noted that the appellant had been treated for tension headaches and denied all surgery, fractures, or disabilities.  

A September 1966 clinical note states that the appellant complained of shortness of breath and dizziness.  He "passed out" several times, including recently in open view of the mess hall.  Vision was good.  Headaches were in the back of head.  The provisional diagnosis was rule out migraine or associated pathology.  The appellant was referred because of history of dizzy spells and headaches.  He claimed that, since he had been back from overseas, he experienced recurrent headaches.  The impression was probable tension headaches.  The dizzy spells were probably functional.  A test to rule out the possibility of hypoglycemia was recommended.

At his September 1966 separation examination, the appellant reported severe headaches and dizziness, occipital and parietal, two to three times a week.  Dizziness was frequent.  He passed out recently in mess hall.  However, it was noted that examination revealed no specific finding.  Neurologic evaluation was normal.  

In pertinent part, the post-service record on appeal shows that the appellant was afforded a VA examination in July 2010.  The claims file was reviewed.  Intermittent, lightheaded episodes of functional dizziness since 1963 were reported.  Such occurred monthly and lasted for hours at a time, although there were periods of remission.  The examiner observed a June 2010 hospitalization for alcohol abuse and opined that the appellant's lay-reported dizzy episodes sounded like panic/anxiety attacks with shortness of breath and feeling hot and weak.  It was noted that there was no true vertigo.  The appellant experienced periodic imbalance.  Head and body movements were described as precipitating factors.  Extensive testing was performed.  The examiner explained that a diagnosis could not be rendered because there was no evidence of organic vertigo or vestibular system pathology.  Thus, the examiner opined that it was less likely than not that the appellant had a current disability manifested by vertigo or dizziness which was causally related to his active service, to include the episodes of dizzy spells noted in his service treatment records.  The examiner opined that the appellant's alcohol abuse may contribute to his recent lay-reported dizzy spells.

The Board has considered the appellant's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the VA examination report to be of greater probative weight than the appellant's lay assertions. 

As such, the most probative evidence establishes that the appellant does not have a current disability manifested by vertigo or dizziness which is causally related to his active service.  Rather, the most probative evidence establishes that the appellant does not currently have organic vertigo or vestibular system pathology.  The July 2010 VA examiner specifically determined there was no pathology upon which to render a diagnosis.  The Board finds that this opinion is highly probative, as it was based on a consideration of the appellant's symptoms, a review of the relevant evidence of record, as well as the result of extensive diagnostic testing.  The Board has considered the evidence suggesting that the appellant's reported dizziness may be functional or a symptom of a psychiatric disability.  The appellant's claim of service connection for a psychiatric disability is addressed below.  

The Board has also considered whether application of the presumptive provisions could avail the appellant, but as the record indicates that the appellant's vertigo is functional, he does not have an organic disease of the nervous system and the presumptive provisions are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a)).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for loss of lung is denied.

Entitlement to service connection for ventral hernia is denied.

Entitlement to service connection for vertigo is denied.



REMAND

A.  Tinnitus and Hearing Loss

The issues of entitlement to service connection for tinnitus and bilateral hearing loss must be remanded for additional development.

Possible exposure to excessive military noise was conceded based upon the appellant's military occupational specialty (MOS) as AD Artillery AW Crewman.

Although the March 2013 examiner offered negative etiological opinions regarding tinnitus and bilateral hearing loss, such opinions were based upon the 2005 Institute of Medicine (IOM) Study "Noise and Military Service: Implications for Hearing Loss and Tinnitus."

However, extensive research has been conducted in the area of delayed onset hearing loss since the IOM study.  The appellant's representative submitted an article in August 2017 entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," The Journal of Neuroscience, November 11, 2009.  Such is presumed to discuss the delayed onset of hearing loss.  There is no evidence showing that delayed onset of hearing loss and the literature identified by the appellant's representative were considered by the August 2011 VA examiner.  

Thus, an addendum opinion regarding the etiologies of the appellant's tinnitus and bilateral hearing loss must be obtained which discusses such study.  The examiner should review the study and comment on the findings expressed therein.  The examiner must also discuss the concept of delayed hearing loss and tinnitus.

An examination of the appellant should only be scheduled if the examiner providing the requested opinion deems such necessary.


B.  PTSD and an Acquired Psychiatric Disorder

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder must be remanded for additional development.

A February 2006 clinical note states that the appellant reported that he witnessed killings and killed some people himself.  He reported problems sleeping and flashbacks.

In a statement received in March 2006, the appellant reported seeing dead people while on active duty, including women whom he could do nothing for, and that he was unable to sleep as a result of such memories.

A May 2010 VA Medical Center problem list includes anxiety.

A July 2010 clinical note states that the appellant had been taking Alprazolam for eight years.  The clinician observed that anxiety was on the appellant's problem list.  The appellant reported that he had been prescribed Alprazolam for "shell shock" as he was a gunner in the Panama conflict and was exposed to machine gun vibrations which cause his hands to shake.  He reported experiencing tremors and that he has responded well to Alprazolam for such.

In a statement received in July 2011, he reported that he saw men die from cannon accidents and misfires.  

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the appellant should be afforded an appropriate examination to determine the nature and etiology of any and all psychiatric disorders present.

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

As this matter was certified for appeal in May 2014, diagnoses must be made in accordance with DSM-IV.

Additionally, the appellant's service personnel records indicate that he served as a gunner in Panama from August 1961 to May 1964.  Given his reported stressors, consideration of 38 C.F.R. § 3.304 (f)(3) is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the appellant an appropriate examination to determine the nature and etiology of his claimed psychiatric disability.  Access to the appellant's claims file must be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should delineate all current psychiatric disabilities exhibited by the appellant, if any.  

If PTSD is diagnosed, the examiner should specify the stressor(s) upon which the diagnosis is based, to include where the stressor is related to a fear of hostile miliary or terrorist activity.  If any other psychiatric disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that such disability identified is causally related to the appellant's active service or any incident therein.  

Diagnoses should be rendered in accordance with DSM-IV and a rationale for all opinions expressed must be provided.

2.  Obtain an addendum opinion from the examiner who conducted the March 2013 VA examination, or other appropriate clinician if it is not feasible to obtain such from the March 2013 examiner, with regard to the etiologies of the appellant's hearing loss and tinnitus.  If the clinician determines that an examination is necessary, one should be scheduled.   

Following review of the claims file, the examiner should provide opinions as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the the appellant's current hearing loss and tinnitus were incurred in service or are otherwise causally related to his active service or any incident therein, to include noise exposure.

In providing the requested opinion, the examiner should reference the pertinent evidence of record, to include the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," The Journal of Neuroscience, 29(45) J. Neuroscience 14077, 14078-79 (2009),

3.  After completing the above actions, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


